DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claims 1-2 and 7 are objected to because of the following informalities:  the claim recites the “said at least one direct decoding flag.”  There is insufficient antecedent basis for said at least one direct decoding flag in the claims.  Appropriate correction is required.
	
Claim 6 is objected to because of the following informalities:  the claim recites the “the direct decoding flag.”  There is insufficient antecedent basis for the direct decoding flag in the claim.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 19-20 and 36 of U.S. Patent No. 9,774,927. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘927 claims are more narrow and therefore anticipates the instant claims.

.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


8.	Claim(s) 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Boyce et al. (US 2012/0183076) cited in IDS, hereinafter referred to as “Boyce”.
As per claim 4, Boyce discloses a method, in a processing circuit, of decoding a digitally coded multi-layer video stream defining multiple layers of pictures, each layer of said multiple layers having a respective layer identifier (paragraph 0013; FIG. 2a and FIG. 2b), said method comprising: 
retrieving, for a layer with a layer index of said multiple layers, decoding relationship information based on said digitally coded multi-layer video stream, said decoding relationship information defining a respective layer index of each reference layer 
mapping, for each reference layer and for said layer, its layer index to a layer identifier based on mapping information of a hierarchical mapping relationship between layer identifiers and layer indices, wherein said mapping information is retrieved based on said digitally coded multi-layer video stream (paragraph 0062; FIG. 4, hierarchical picture coding structure with three temporal layers); and
decoding a picture of said layer based on at least one previously decoded picture in a layer of said multiple layers identified based on said layer identifiers mapped from layer indices (paragraph 0017, Scalability Information for dependencies between temporal layers defined by the temporal_id syntax wherein a decoder learns how many temporal layers expected in the scalable bitstream; paragraphs 0057-0059 and FIG. 7, a syntax and decoding process). 
As per claim 10, arguments analogous to those applied for claim 4 are applicable for claim 10; in addition, Boyce discloses a decoder comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraph 0078).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3, 5-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US 2012/0183076) in view of Boyce et al. (US 2012/0230431) cited in IDS, hereinafter referred to as “Boyce_2”
As per claim 1, Boyce discloses a method, in a processing circuit, of determining decoding relationships for a digitally coded multi-layer video stream defining multiple layers of pictures (paragraph 0013; FIG. 2a and FIG. 2b), said method comprising: 
retrieving, based on said digitally coded multi-layer video stream, a direct decoding flag indicating a direct coding relationship between a layer with layer index i of said multiple layers and a layer with layer index j of said multiple layers, where i is not equal 
determining information defining…decoding relationship between the layer index i and a layer of said multiple layers other than the layer with layer index j, based on said at least one direct decoding flag (paragraph 0017, scalability information for dependencies between temporal layers; paragraph 0055; FIG. 8, a syntax and decoding process description; paragraphs 0057-0059, FIG. 7, a syntax and decoding process description; paragraph 0062 and FIG. 4).
Although Boyce discloses decoding relationships among multiple layers flag (paragraphs 0017 and 0055; FIG. 8; see also paragraph 0062 and FIG. 4), Boyce is silent regarding an indirect decoding relationship.
In the same field of endeavor, Boyce_2 discloses an indirect decoding relationship (paragraphs 0057-0058; figs. 5-6).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the method disclosed by Boyce by having specifically defining the decoding relation as taught by Boyce_2 in order to allow greater dependency flexibility (Boyce_2; paragraphs 0048).
 As per claim 2, Boyce discloses wherein retrieving said at least one direct decoding flag comprises retrieving, for said layer with layer index i, a respective direct dependency flag for each layer index k based on said coded multi-layer video stream, 
As per claim 3, the combination of Boyce and Boyce_2 disclose the method of claim 1, wherein retrieving the direct decoding flag comprises retrieving, from a video parameter set or video parameter set extension associated with said coded multi-layer video stream (Boyce_2; dependency parameter set as disclosed in [0039]), the direct decoding flag indicating said direct coding relationship between said layer with layer index i and said layer with layer index j (Boyce; paragraph 0052, the temporal_nesting_flag syntax element is placed in a high level syntax structure in a parameter sets such as sequence parameter set, the picture parameter set and the sequence parameter set, as well slice headers – Example: in H.264, the picture parameter set and the sequence parameter set, as well slice headers, are all high level syntax structures).
As per claims 5 and 11, arguments analogous to those applied for claim 1 are applicable for claims 5 and 11.
claim 6, arguments analogous to those applied for claim 3 are applicable for claim 6. 
As per claim 7, arguments analogous to those applied for claim 1 are applicable for claim 7; in addition, Boyce discloses that the claimed method is embodied in a device comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraph 0078).
As per claims 8-9, arguments analogous to those applied for claims 2-3 are applicable for claims 8-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482